Case 2:18-cv-01507-JMA-AYS Document 27 Filed 11/20/19 Page 1 of 1 PagelD #: 80

FLYNN & LAURIELLO PLLC

ATTORNEYS AT LAW

5 PENN PLAZA, 23RD FLOOR
NEW YORK, NEW YORK 10001

 

212-896-3812

 

FAX 866-855-3813
MICHAEL D. FLYNN

VALERIE J. LAURIELLO

November 20, 2019
VIA ECF

Honorable Joan M. Azrack
United States District Judge
United States Courthouse
100 Federal Plaza

Central Islip, NY 11720

Re: Guy Stalter v. LIRR, et ano, 18 CV 1507.

Honorable Madam:

May it please the Court. The parties respectfully advise the Court that the matter has

been settled and settlement papers are being exchanged.

Wherefore, it is respectfully requested that the Court strike the November 22, 2019 filing
of the Joint Pretrial Order and cancel the November 25, 2019 pre-trial conference and

December 6, 2019, select and trial date.

Finally, it is respectfully requested that the Court give the parties forty-five (45) days to

file the Stipulation of Discontinuance.

The parties thank the Court for its assistance is resolving this matter.

seme submitted,

   

| Aaeri JLauriello
\

 
